DAVID H. ANGELI, OSB No. 020244
david@angelilaw.com
MICHELLE HOLMAN KERIN, OSB No. 965278
michelle@angelilaw.com
PETER HAWKES, OSB No. 071986
peter@angelilaw.com
ANGELI LAW GROUP LLC
121 SW Morrison Street, Suite 400
Portland, OR 97204
Telephone: (503) 954-2232
Facsimile: (503) 227-0880

LAWRENCE E. BUTERMAN (pro hac vice application pending)
Lawrence.Buterman@lw.com
LATHAM & WATKINS LLP
1271 Avenue of the Americas
New York, NY 10020
Telephone: (212) 906-1200
Facsimile: (212) 751-4864

CHRISTOPHER S. YATES (pro hac vice application pending)
Chris.Yates@lw.com
ELIZABETH H. YANDELL (pro hac vice application pending)
Elizabeth.Yandell@lw.com
LATHAM & WATKINS LLP
505 Montgomery Street, Suite 2000
San Francisco, CA 94111-6538
Telephone: (415) 391-0600
Facsimile: (415) 395-8095

ANNA M. RATHBUN (pro hac vice application pending)
Anna.Rathbun@lw.com
LATHAM & WATKINS LLP
555 Eleventh Street, NW, Suite 1000
Washington, DC 20004-1304
Telephone: (202) 637-2200
Facsimile: (202) 637-2201

      Of Attorneys for Defendant
                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION

  O.M., by and through her parent and               Case No. 3:21-cv-00683-IM
  guardian, K.C. MOULTRIE,
                                                    NOTICE OF APPEARANCE OF
                   Plaintiff,                       PETER HAWKES

          vs.

  NATIONAL WOMEN’S SOCCER
  LEAGUE, LLC,

                   Defendant.

        Please take notice that Peter Hawkes of the law firm Angeli Law Group LLC hereby

enters his appearance on behalf of Defendant National Women’s Soccer League, LLC. All

future papers and pleadings in this matter should be served upon him by addition to the

electronic notice list:

                                PETER HAWKES, OSB No. 071986
                                       peter@angelilaw.com
                                   ANGELI LAW GROUP LLC
                                 121 SW Morrison Street, Suite 400
                                        Portland, OR 97204
                                    Telephone: (503) 954-2232
                                     Facsimile: (503) 227-0880

        DATED this 6th day of May, 2021




PAGE 2 – NOTICE OF APPEARANCE
                            s/ Peter Hawkes
                            DAVID H. ANGELI, OSB No. 020244
                            david@angelilaw.com
                            MICHELLE HOLMAN KERIN, OSB No. 965278
                            michelle@angelilaw.com
                            PETER HAWKES, OSB No. 071986
                            peter@angelilaw.com
                            ANGELI LAW GROUP LLC
                            121 SW Morrison Street, Suite 400
                            Portland, OR 97204
                            Telephone: (503) 954-2232
                            Facsimile: (503) 227-0880

                            LAWRENCE E. BUTERMAN (pro hac vice application
                            pending)
                            Lawrence.Buterman@lw.com
                            LATHAM & WATKINS LLP
                            1271 Avenue of the Americas
                            New York, NY 10020
                            Telephone: (212) 906-1200
                            Facsimile: (212) 751-4864

                            CHRISTOPHER S. YATES (pro hac vice application
                            pending)
                            Chris.Yates@lw.com
                            ELIZABETH H. YANDELL (pro hac vice application
                            pending)
                            Elizabeth.Yandell@lw.com
                            LATHAM & WATKINS LLP
                            505 Montgomery Street, Suite 2000
                            San Francisco, CA 94111-6538
                            Telephone: (415) 391-0600
                            Facsimile: (415) 395-8095

                            ANNA M. RATHBUN (pro hac vice application
                            pending)
                            Anna.Rathbun@lw.com
                            LATHAM & WATKINS LLP
                            555 Eleventh Street, NW, Suite 1000
                            Washington, DC 20004-1304
                            Telephone: (202) 637-2200
                            Facsimile: (202) 637-2201

                            Of Attorneys for Defendant




PAGE 3 – NOTICE OF APPEARANCE
